DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The reasons for indefiniteness are as follows:
With respect to claim 1, lines 13-14, the recitation “wherein the first ring conductor, the second ring conductor…” seems incomplete by failing to state what other information is trying to convey about said first and second rings. Is there an additional ring system or applicant means to further define the first and second rings?
With respect to claim 1, lines 14 to 15 the recitation “a cylindrical surface on which and the rung conductors are dispose” is indefinite since is seems that the rungs are dispose on a surface with another component but it is unclear since the component was intended to be there but was not mentioned. Does applicant mean “a cylindrical surface on which the rings and the rung conductors are dispose”? Was it a typographical error and applicant meant “a cylindrical surface on which the rung conductors are dispose? The recitation is confusing for one of ordinary skill to understand the configuration applicant intends to claim. Does applicant intend to claim a former for holding a RF coil and a shield coil? 
With respect to claim 1, the recitation “the shield conductor are arrange in such a manner that each central axis matches a central axis of the RF coil unit”. Does applicant means that the shield is composed of multiple rungs or is there other components that is related to the shield that matches the central axis?
The recitation “a distance between the second ring conductor and the shield conductor is shorter than a distance between the first ring conductor and the shield conductor” is considered indefinite since said recitation implies that one ring will have a smaller radius than the other, however, the claim earlier states “first gaps are arranged at equal intervals in each of the first and second ring conductors.” If the gaps are arranged at equal intervals, how is one ring having different distances? Is applicant trying to claim a conical RF coil structure?  If so, how can the gaps still have equal intervals?  

Claims 1-14 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art.  As stated in, In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866